Citation Nr: 0724629	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-32 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1950 to 
February 1969.  He died in July 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for cause of the 
veteran's death.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a Video Conference Board hearing on 
her VA-Form 9.  After the case was certified to the Board, 
however, correspondence was received that the appellant had 
been scheduled for a September 2007 Travel Board hearing at 
the RO.  Therefore, the claims file is returned to the RO for 
the scheduled hearing.  38 C.F.R. § 20.700 (2006).  

Accordingly, the case is REMANDED for the following action:

Return the claims file to the RO in Denver 
to be included with the Travel Board 
hearings scheduled for September 2007.  
Ensure that the appellant has received 
proper notice of the scheduled hearing and 
include a copy of the notice in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



